NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 16a0484n.06

                                         No. 15-4193                                 FILED
                                                                                Aug 17, 2016
                                                                            DEBORAH S. HUNT, Clerk
                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

KATHERINA SWANK,                                       )
                                                       )
       Plaintiff-Appellant,                            )
                                                       )
                                                              ON APPEAL FROM THE
v.                                                     )
                                                              UNITED STATES DISTRICT
                                                       )
                                                              COURT FOR THE
CARESOURCE MANAGEMENT GROUP                            )
                                                              NORTHERN DISTRICT OF
CORPORATION,                                           )
                                                              OHIO
                                                       )
       Defendant-Appellee.                             )




BEFORE:       BOGGS, ROGERS, and STRANCH, Circuit Judges.

       ROGERS, Circuit Judge. Katherina Swank appeals the district court’s entry of summary

judgment in favor of her former employer, CareSource Management Group, Co., on her

Americans with Disabilities Act and state-law discrimination claims. Swank is a registered nurse

and has rheumatoid arthritis. In 2011, CareSource eliminated her existing position and offered

her a new position as a RN Case Manager-High Risk (“CMHR”). The new CMHR position

involved driving to conduct face-to-face visits with CareSource clients. Believing that Swank

was unable to conduct these face-to-face visits due to her rheumatoid arthritis, CareSource

terminated Swank.

       On appeal, Swank argues that the district court erred by holding that she had failed to

establish a genuine issue of fact about whether she could perform the CMHR position without
No. 15-4193, Swank v. CareSource Management Group Co.


accommodation. This argument is unavailing because the undisputed facts establish that Swank

needed accommodation to perform the CMHR position.

        Swank also argues that the district court erred in holding that there were no genuine

issues of fact about whether (1) driving was an essential function of the CMHR position;

(2) there were alternative positions to which Swank should have been reassigned; and

(3) CareSource engaged in a good-faith interactive process with her. The undisputed facts

establish that driving was an essential function of the CMHR position and that CareSource had

no open alternative positions to which Swank could have been reassigned. Further, because

Swank did not propose a reasonable accommodation to address her stated driving limitations, her

interactive-process claim fails as a matter of law. These remaining arguments therefore do not

provide a basis for relief.

                                                I.

        CareSource is an organization that provides managed healthcare services to Medicaid

recipients who are enrolled with CareSource (i.e., CareSource members). Swank is a registered

nurse (“RN”) who lives in Kent, Ohio. In 2007, CareSource hired Swank to work as a case

manager in its Warrensville Heights office. As a case manager, Swank worked with CareSource

members and healthcare providers to conduct healthcare assessments of the members and to

assist the members with a variety of health issues. At this time, Swank conducted her case

manager duties entirely by telephone.

        At some time between 2008 and 2009, Swank was diagnosed with rheumatoid arthritis.

Due to her arthritis, Swank had intermittent difficulty walking, lifting heavy items, and driving.

She also became more susceptible to illness due to a weakened immune system. In 2008, Swank




                                               -2-
No. 15-4193, Swank v. CareSource Management Group Co.


applied to work from home as a case management teleworker because she was having difficulty

driving. In October 2009, CareSource began permitting Swank to work from home.

       In 2011, CareSource began exploring a new approach to its delivery of managed care

services to the Ohio Department of Job and Family Services (“ODJFS. CareSource had entered

into an agreement with ODFJS to provide managed healthcare services to Medicaid recipients in

Ohio. ODJFS mandated that CareSource change its healthcare plans so that CareSource could

begin following a high-touch, community-based model. ODJFS also mandated that CareSource

employees meet face-to-face with certain high risk members on at least a quarterly basis.

       As a result of ODJFS’s mandate, CareSource eliminated all case manager positions as

they previously existed, and created a new position called RN Case Manager – High Risk. The

CMHR was an RN who was the primary point of contact for CareSource members and was

ultimately responsible for setting up the assessment of each member’s care-treatment plan.

CMHRs were supervised by team leaders and were assigned to teams that included social

workers, patient navigators, and licensed practical nurses (“LPNs”).

       The CMHR was responsible for working with her team to set up face-to-face visits with

members. A CMHR could delegate some of these face-to-face visits to social workers, patient

navigators, and other CareSource employees on her team. However, when the visit involved a

“duty that was within the scope of an RN license,” the CMHR was required to conduct the face-

to-face visit herself. The CMHR used her professional, clinical judgment to determine if a

member needed to be visited by an RN.

       In November 2011, CareSource employees Sheila Putman and Christi Goldshot told

Swank that CareSource was going to offer her a CMHR position. Swank told Putman and

Goldshot that she had concerns about traveling to conduct face-to-face visits with members due



                                               -3-
No. 15-4193, Swank v. CareSource Management Group Co.


to her driving and autoimmune issues. Swank testified that Putman and Goldshot suggested that

Swank request leave under the Family and Medical Leave Act for the days that Swank could not

drive to conduct a face-to-face visit with a member, and CareSource could assign someone else

to conduct the visit. Swank also testified that Putman and Goldshot said that they would provide

her with a protective mask to address her autoimmune-system issues.

       On November 14, 2011, Swank sent a letter to Pamela Tropiano, CareSource’s Senior

Vice President of Health Services, stating that the CMHR position “would be hazardous

considering [her] current health condition,” Swank explained that since her “immune system

[was] compromised . . . [s]ending [her] . . . into an environment where [she would be] in contact

with highest risk patients would be detrimental to [her] health.”

       In December 2011, Goldshot and Putman met with Swank and showed her an offer letter

for the CMHR position. Swank again expressed concerns about the driving portion of the

position and “wanted to see if [CareSource] would assign [her] patients closer to [her] area.”

Swank testified that she told Goldshot and Putman that she “would be able to perform all the

driving as long as [she] didn’t have to drive as long a distance.” In response to Swank’s

concerns about driving, Goldshot and Putman suggested that Swank make a formal request for

accommodation. They also told Swank that CareSource would waive the driving requirements

of the CMHR position while CareSource determined whether it could provide a reasonable

accommodation for her.

       The next day, Swank requested an application for an accommodation from Jane Casson, a

Senior Benefits Analyst for CareSource. This application consisted of a copy of the CMHR job

description and two questionnaires: one to be completed by Swank and one to be completed by

her treating physician. In her questionnaire, Swank checked “yes” in response to CareSource’s



                                                -4-
No. 15-4193, Swank v. CareSource Management Group Co.


question about whether she believed that she “need[ed] a reasonable accommodation in order to

be able to perform the essential functions of [her] position.” She also stated that she was

“[u]nable to tolerate being exposed to changes in weather conditions” and “[u]nable to sit / stand

for long periods of time.” In response to CareSource’s request to “describe the reasonable

accommodation” that she was seeking, Swank stated that she “[o]riginally requested [an] open

position on [November 3, 2011] that would enable [her] to stay gainfully employed. Meeting

was with [m]anagement team and [she] made them aware of [her] concerns and hesitation to

accept” the CMHR position.

       In her questionnaire, Swank’s physician, Nikita Hegde, stated that Swank would have

“difficulty” performing some of the tasks and duties listed in the CMHR job description. Hegde

also stated that during acute flare-ups of her rheumatoid arthritis, Swank’s medical condition

would preclude her from traveling to and from work and from being at work. Hegde stated that

she was not aware of any accommodations that would address Swank’s limitations.

       Between late January and May of 2012, Swank had at least ten discussions with Casson

about her request for a reasonable accommodation. Swank testified that she told Casson during

these discussions that she would have “driven anywhere in [N]ortheast Ohio in connection with

[the CMHR] job.”

       In February 2012, Swank learned that an onsite CMHR position at CareSource’s Metro

Broadway clinic was available. Swank asked her then-manager, Lynn Wertheim, if she should

apply for this position. Wertheim questioned whether Swank would be able to drive to the Metro

Broadway clinic every day and advised her to wait and see if her accommodation request was

granted. Swank ultimately decided not to apply for this position.




                                               -5-
No. 15-4193, Swank v. CareSource Management Group Co.


        Sometime in April 2012, Valerie Scarfpin, CareSource’s Director of Human Resources,

called Swank and outlined the essential functions of the CMHR position. Swank told Scarfpin

that she could not perform the essential functions of the position with or without an

accommodation. Scarfpin told Swank that CareSource had no other available position for which

she was qualified and that CareSource was going to terminate her.

        On May 21, 2012, Scarfpin called Swank again. Swank again answered “no” when

Scarfpin asked her if she could perform the CMHR job duties and responsibilities with or

without an accommodation. Scarfpin then told Swank that she had been terminated.

        In 2013, Swank filed suit against CareSource in federal district court, alleging a claim of

disability discrimination under the Americans with Disabilities Act, and related state-law

claims.1 CareSource moved for summary judgment on all of Swank’s claims.

        The district court granted CareSource’s motion for summary judgment.                          2015 WL

5853748, at *8. The district court reasoned that since the parties had argued their positions

assuming that Swank was “disabled” for the purposes of the ADA, the court would also assume

that Swank was disabled. Id. at *3. The district court then considered whether Swank could

meet her burden of establishing that she was “otherwise qualified” for the CMHR position

“without accommodation from [her] employer, with an alleged ‘essential’ job requirement

eliminated, or with a proposed reasonable accommodation.” Id. The district court concluded

that the undisputed facts established that Swank could not perform as a CMHR without an

accommodation.        Id. at *3−4.      The district court explained that in Swank’s opposition to

CareSource’s motion for summary judgment, she had argued that she was “disabled but could

have performed the job with an accommodation.” Id. at *4. The district court also noted that

1
 Swank also alleged a claim for unlawful retaliation against CareSource, which the district court dismissed. Swank
v. CareSource Mgmt. Grp. Co., No. 1:13CV2048, 2015 WL 5853748, at *7−8 (N.D. Ohio. Sept., 30, 2015). Swank
does not appeal the district court’s dismissal of this claim. This claim is therefore not at issue in this appeal.

                                                       -6-
No. 15-4193, Swank v. CareSource Management Group Co.


Swank had submitted a request for accommodation from CareSource in which she stated that she

needed an accommodation in order to perform her job as a CMHR. Id. The district court

concluded that Swank’s argument that she could have performed as a CMHR without an

accommodation was therefore “disingenuous and unsupported by the undisputed facts in [the]

case.” Id. at *3.

       The district court also held that driving was an essential function of the CMHR position,

and Swank could not establish that she was “otherwise qualified” for the CMHR position by

showing that she could perform the position with that alleged “essential” job requirement

eliminated. Id. at *4−5. In so holding, the district court explained that although the CMHR job

description did not list driving as an essential function of the position, the description did state

that driving was a physical requirement of the position. Id. at *4. The district court also noted

that Swank understood that she would have to conduct some face-to-face visits with members

and that CMHRs might have to be mobile up to fifty percent of the time. Id. at *4−5. In

addition, “the very substance of Swank’s argument [was] that she needed an accommodation

because driving and mobility were required and ‘essential’ [functions of] the CMHR position.”

Id. at *5. The district court therefore concluded that there was no genuine issue of fact about

whether driving was an essential function of the CMHR position. Id.

       The district court also rejected Swank’s argument that CareSource discriminated against

her because it did not grant her accommodation request. Id. at *5−6. The district court held that

since an employer is not required to assign other employers to perform the essential job functions

of a disabled employee, CareSource was not required to assign other employees to assume

Swank’s driving duties. Id. at *5 (citing Bratten v. SSI Servs., Inc., 185 F.3d 625 (6th Cir.

1999)). The district court also explained that a “plaintiff may not rely on accommodations that



                                                -7-
No. 15-4193, Swank v. CareSource Management Group Co.


he did not request.” Id. (quoting Manigan v. Sw. Ohio Reg’l Transit Auth., 385 F. App’x 472,

478 n.5 (6th Cir. 2010)). The district court concluded that because Swank did not ask to be

assigned members closer to her home in her written request for accommodation, CareSource was

not obligated to grant this request. Id. The district court also explained that even if CareSource

was obligated to grant this request, Swank testified that this accommodation would not have

addressed her concerns about long periods of car travel or exposure to changes in the weather.

Id. at *5−6.

       The district court held that CareSource also did not engage in disability discrimination

when it failed to offer Swank an alternative position at other CareSource offices. Id. at *6.

CareSource’s “only other open telephonic positions were located at an office in Dayton.” Id.

The district court also noted that Swank did not argue that she was willing to relocate to Dayton

or that she was able “to make the long [commute] between [her home in N]ortheast Ohio and

Dayton.” Id. The district court therefore concluded that there was not a genuine issue of

material fact about whether CareSource discriminated against Swank when it failed to offer her

an alternative position. Id.

       The district court noted that in her brief in opposition to CareSource’s motion for

summary judgment, Swank raised an independent claim that CareSource had failed to engage in

a good-faith interactive process. Id. at *8. However, because Swank had failed to allege this

claim in her complaint, the district court declined to consider this claim. Id.

       The district court similarly granted summary judgment in favor of CareSource on

Swank’s Ohio-law employment discrimination claims, explaining that “courts may generally

apply federal precedent to employment-discrimination claims under Ohio law.” Id. (citing

Jakubowski v. The Christ Hosp., Inc., 627 F. 3d. 195, 201 (6th Cir. 2010)).



                                                 -8-
No. 15-4193, Swank v. CareSource Management Group Co.


                                                          II.

        Swank failed to create a genuine issue of fact about whether she could perform as a

CMHR without accommodation.2              In order to establish a prima facie case of disability

discrimination in a direct-evidence case, a plaintiff must, in addition to establishing that he or she

is disabled, establish that he or she is “‘otherwise qualified’ for the position despite his or her

disability: (a) without accommodation from the employer; (b) with an alleged ‘essential’ job

requirement eliminated; or (c) with a proposed reasonable accommodation.” Kleiber v. Honda of

Am. Mfg., Inc., 485 F.3d 862, 869 (6th Cir. 2007) (citation omitted). The undisputed evidence

established that, at least during acute flare-ups of her rheumatoid arthritis, Swank was unable to

perform the CMHR position without accommodation.

        The undisputed evidence established that at least during acute flare-ups of her rheumatoid

arthritis, Swank could not perform the CMHR position without accommodation. In response to

CareSource’s question about whether Swank’s medical condition “preclude[d] travel to and from

work,” Doctor Hegde answered “Yes—acute flares / [causes] difficulty driving. In response to

CareSource’s question about whether Swank’s medical condition precluded her from being at

work, Hegde answered “Yes, during acute flares.” Similarly, Swank testified that “[i]f [she] had

a flareup [she] would not be able to go” to face-to-face visits with members.

        Swank argues that there is “nothing in the record” that demonstrates that she had acute

flare-ups. This argument fails. In response to CareSource’s question about whether Swank was

“likely to experience sudden or subtle incapacitation” due to her medical condition, Doctor

Hegde answered “yes, with flare ups.” Hegde therefore indicated to CareSource that Swank was




2
 Although this was the lead argument in Swank’s brief, Swank’s counsel did not pursue the contention at oral
argument.

                                                    -9-
No. 15-4193, Swank v. CareSource Management Group Co.


likely to have acute flare-ups. Similarly, Swank testified that “[w]ith rheumatoid arthritis you

get flareups,” and that changes in the weather “could make [her] flare up.”

       Swank also argues that her attendance record established that she could perform as a

CMHR without accommodation. This argument is unavailing. It is true that Swank had no

active requests for leave under the Family and Medical Leave Act and that she had only two

absences in 2011 However, during the entire time that she was employed by CareSource, Swank

was never required to conduct face-to-face visits with members.           Accordingly, Swank’s

attendance record did not establish that she was able to conduct face-to-face visits with members

during acute flare-ups of her rheumatoid arthritis.

       Swank further contends that the fact that she told CareSource employees that she was

able to drive to visit members creates a genuine issue of fact about whether she could perform

the CMHR position without accommodation. This argument is also unavailing. As stated above,

Swank stated in her deposition that “[if] [she] had a flareup [she] would not be able to” drive to

visit members. “A party may not create a factual issue by filing an affidavit, after a motion for

summary judgment has been made, which contradicts her earlier deposition testimony.” Reid v.

Sears, Roebuck and Co., 790 F.2d 453, 460 (6th Cir. 1986) (citation omitted). Similarly, Swank

cannot create a genuine issue of fact by pointing to statements that she allegedly made to

CareSource employees that contradict her own deposition testimony.

       CareSource contends that because Swank claims that she was mistakenly regarded as

disabled even though she could perform her job without accommodation, CareSource was not

required to provide a reasonable accommodation to her, allow her to perform the CMHR position

with the driving portions eliminated, or engage in a good-faith interactive process with her.

CareSource contends that we therefore do not need to consider Swank’s remaining arguments



                                                -10-
No. 15-4193, Swank v. CareSource Management Group Co.


about whether (1) driving was an essential function of the CMHR job; (2) CareSource should

have transferred Swank an alternative position; and (3) CareSource engaged in a good-faith

interactive process. However, we assume that Swank had an actual disability and needed an

accommodation to perform the CMHR job because (1) CareSource did not challenge the district

court’s assumption that Swank had an actual disability and (2) Swank’s remaining arguments

were premised upon the assumption that she had an actual disability.

       Turning to the merits of Swank’s remaining arguments, the district court properly

determined that the undisputed facts established that driving was an essential function of the

CMHR position. A plaintiff can establish the second element of his prima facie case by showing

that he is “otherwise qualified” for the position “with an alleged ‘essential’ job requirement

eliminated.” Kleiber, 485 F.3d at 869. “A job function may be considered essential because:

(1) the position exists to perform that function; (2) there are a limited number of employees

available among whom the performance of that job function can be distributed; or (3) the

function is highly specialized so that the incumbent in the position is hired for his or her

expertise or ability to perform the particular function.” Keith v. Cty. of Oakland, 703 F.3d 918,

925 (6th Cir. 2013) (citing 29 C.F.R. § 1630.2(n)(2)). “Factors to consider when determining

whether a job function is essential to the position include: (1) the employer’s judgment; (2) the

written job description; (3) the amount of time spent performing the function; (4) the

consequences of not requiring performance of the function; (5) the work experience of past

incumbents of the position; and (6) the current work experience of incumbents in similar jobs.”

Id. at 925−26 (citing 29 C.F.R. § 1630.2(n)(3)). The undisputed facts established that traveling

to conduct face-to-face visits with members was an essential function of the CMHR position.




                                              -11-
No. 15-4193, Swank v. CareSource Management Group Co.


       First, the written job description for the CMHR position indicated that traveling to

conduct face-to-face visits with members was a requirement of the CMHR position. Although

CareSource did not list traveling under the “Essential Functions” heading of the CMHR written

job description, it did include traveling under the “Work Environment/Physical Requirements”

section of the job description. In this section, CareSource stated that the CMHR was required to

“[p]erform reasonable travel related duties including member home visits, provider visits, and

community based visits as needed to ensure administration of the program.” By stating that a

CMHR was required to conduct face-to-face visits with members, CareSource indicated that

conducting these visits was an essential function of the position.

       Second, CMHRs were hired for their abilities to conduct face-to-face visits with members

who had complex health needs. Although a CMHR could delegate some face-to-face member

visits to other employees on her team, the CMHR had to perform at least some of the face-to-

face member visits herself.     This was because the CMHR was an RN, while the patient

navigators and social workers on her team were not RNs. Accordingly, when the visit involved a

“duty that was within the scope of an RN license,” the CMHR was required to conduct the face-

to-face visit herself. If a member was having a health or behavior crisis, the CMHR was

required to conduct face-to-face visits with the member. Because CareSource provided medical

services to members who were identified to be at a high risk for health concerns, these members

were likely to have complex medical or behavioral issues that an RN would have to address in

person. CMHRs were thus hired for their abilities as RNs to conduct face-to-face visits with

members who had complex health needs.

       Third, there were a limited number of employees among whom the performance of

conducting these face-to-face visits could be distributed. As stated above, although the CMHR



                                                -12-
No. 15-4193, Swank v. CareSource Management Group Co.


was an RN, the patient navigators and social workers on her team were not. In the event that a

CMHR could not travel to visit a member who needed to be visited by an RN, the CMHR’s team

leader had to perform the visit. Accordingly, the district court correctly concluded that the

undisputed evidence established that conducting face-to-face visits with members was an

essential function of the CMHR position.

       The district court also properly determined that CareSource did not unlawfully

discriminate against Swank when it failed to offer her an alternative position in Cleveland or

Dayton.    “Although a ‘reasonable accommodation’ may include reassignment to a vacant

position . . . an employer need not reassign a disabled employee to a position for which he is not

qualified” or “displace existing employees from their positions . . . in order to accommodate a

disabled individual.” Hedrick v. W. Reserve Care Sys., 355 F.3d 444, 457 (6th Cir. 2004)

(citations omitted). All of the positions for RNs within the high-risk model were mobile.

Similarly, all of the positions for RNs in Cleveland that were outside of the high-risk model—

except for one or two positions in quality assurance—required travel to conduct face-to-face

visits with members. Swank cites no evidence that any positions in a quality-assurance role

became open during the time that she was seeking a reasonable accommodation. The undisputed

evidence therefore established that CareSource had no available positions for RNs in Cleveland

that would have addressed Swank’s concerns about driving to conduct face-to-face visits with

members.

       CareSource was also not required to assign Swank to an alternative position in Dayton. It

is true that CareSource had telephonic positions for RNs in its office in Dayton. However, Swank

indicated to CareSource that she was not willing to relocate to Dayton.




                                              -13-
No. 15-4193, Swank v. CareSource Management Group Co.


       Swank argues that she identified a number of positions in the Cleveland area that were

filled after she requested a reasonable accommodation. This argument fails because these

positions (1) were not available during the time that Swank was seeking a reasonable

accommodation; (2) would not have addressed Swank’s driving limitations; or (3) would have

required CareSource to promote Swank.

       First, several of the positions that Swank identified were not available during the time

that Swank was seeking a reasonable accommodation. Swank contends that her manager Lynn

Wertheim “was aware of other positions for RN’s that were available in Cleveland” including

positions for onsite CMHRs at the Metro Health Medical Center, the Parma Clinic, and “Metro

with Dr. Petrulis.” This assertion mischaracterizes Wertheim’s testimony. Wertheim actually

testified that nurses performed onsite CMHR positions at these medical facilities. Wertheim did

not testify that these positions were open during the time that Swank was seeking a reasonable

accommodation. Similarly, although Wertheim testified that she was aware of quality-assurance

positions for RNs in Cleveland, she did not state that any of these positions was open during the

time that Swank was seeking a reasonable accommodation. Id. at PageID #437. As stated

above, an employer is not required to “displace existing employees from their positions . . . in

order to accommodate a disabled individual.” Kleiber, 485 F.3d at 869 (citation omitted).

Accordingly, since none of these positions was vacant, CareSource was not obligated to assign

Swank to them.

       Second, two of the available positions that Swank identified for RNs in Cleveland would

not have addressed Swank’s driving limitations. Although a position as an onsite CMHR at the

Metro Broadway Clinic became available in February 2012, this position would have required

Swank to drive the “far distance” between her home and the Metro Broadway Clinic during her



                                              -14-
No. 15-4193, Swank v. CareSource Management Group Co.


daily commute and to drive to conduct face-to-face visits with members. Similarly, although a

CareSource employee was selected to be the North Region Liaison for the Area Agencies on

Aging in April 2012, Swank cites no evidence that indicates that this position was non-mobile.

Further, as explained above, all of the positions for RNs in Cleveland—aside from one or two

positions in quality assurance—required the RNs to conduct face-to-face visits with members.

Accordingly, the North Region Liaison position also would not have addressed Swank’s driving

limitations.

       Third, one of the positions that Swank identified for RNs in Cleveland would have

required CareSource to promote Swank. Although CareSource promoted an employee to a team-

lead position in February 2012, CareSource was not required to offer this promotion to Swank.

This is because “[t]he ADA does not require an employer to offer an employee a promotion as a

reasonable accommodation.” Hedrick, 355 F.3d at 457 (citation omitted). Further, even if

CareSource was required to promote Swank to a team-lead position, this position would not have

addressed Swank’s driving limitations. This is because team leads traveled to conduct face-to-

face visits with members and to meet with providers in the community. Swank has therefore

failed to establish a genuine issue of fact about whether CareSource should have offered her an

alternative position.

       Swank’s interactive-process claim also fails as a matter of law. This is because Swank

did not make a prima facie showing that she proposed a reasonable accommodation to

CareSource.    “The duty to engage in the interactive process with a disabled employee is

mandatory and requires communication and good-faith exploration of possible accommodations.

The purpose of this process is to identify the precise limitations resulting from the disability and

potential reasonable accommodations that could overcome those limitations.” Keith, 703 F.3d at



                                               -15-
No. 15-4193, Swank v. CareSource Management Group Co.


929 (internal citations and quotation marks omitted). “Although mandatory, failure to engage in

the interactive process is only an independent violation of the ADA if the plaintiff establishes a

prima facie showing that he proposed a reasonable accommodation.” Rorrer v. City of Stow,

743 F.3d 1025, 1041 (6th Cir. 2014) (citations omitted).

       Swank failed to propose a reasonable accommodation that would have addressed her

stated driving limitations. Swank contends that she proposed a reasonable accommodation

because she “sought to be assigned members in the geographic area of her home in order to limit

driving [long] distances.” However, Swank testified that even if she were assigned members

closer to her home, she still might have to sit in the car for long periods of time due to traffic or

bad weather and still might experience flare-ups due to changes in the weather. Swank therefore

agreed that assigning her members closer to her home would not adequately address her concerns

Accordingly, because Swank did not propose a reasonable accommodation to CareSosurce that

would address her stated limitations, her interactive-process claim fails as a matter of law.

       Swank contends that CareSource’s failure to consider restructuring the marginal

functions of the CMHR position or granting Swank leave on the days that she could not drive to

visit members creates a genuine issue of fact about the adequacy of the interactive process. This

argument is unavailing. It is true that Swank testified that Goldshot and Putman suggested that

Swank put in a request for leave so that on the days that she could not drive to visit a member,

CareSource could assign another CMHR to conduct the visit. However, Swank points to no

evidence that indicates that she ever followed up on this suggestion by asking CareSource to

grant her leave. Swank also does not cite any evidence showing that she ever asked CareSource

to restructure the marginal functions of the CMHR position.           Further, Swank did not ask

CareSource to grant her leave or to restructure the marginal functions of her job in her written



                                                -16-
No. 15-4193, Swank v. CareSource Management Group Co.


request for an accommodation. Indeed, after submitting this request, Swank not only failed to

indicate that either of these accommodations would adequately address her stated driving

limitations, she told CareSource that she could not perform the CMHR position with or without

accommodation. To prevail on an interactive-process claim, a plaintiff must meet his burden to

“establish[] a prima facie showing that he proposed a reasonable accommodation.” Rorrer,

743 F.3d at 1041 (citations omitted). “Part of this burden is that a plaintiff show that he

requested the specific accommodation; a plaintiff may not rely on accommodations that he did

not request.” Manigan, 385 F. App’x at 478 n.5 (citations omitted). Because Swank did not ask

CareSource to grant her leave or to restructure the marginal functions of the CMHR position, she

cannot rely on these accommodations to support her interactive-process claim.

       Swank also contends that CareSource’s alleged failure to “engage in an appropriate

individualized inquiry to determine if Swank’s disability or other condition disqualified her from

the CMHR position” demonstrates that CareSource may have violated the ADA by failing to

engage in an interactive process with her.     To support this contention, Swank claims that

Goldshot obstructed the interactive process by determining that Swank was disabled before

reviewing information that Swank’s doctor had submitted to CareSource. This argument is

unavailing. Although Goldshot formed an opinion that Swank could not perform the functions

of the CMHR job prior to reviewing information from Swank’s doctor, CareSource did not stop

the interactive process after Goldshot formed this opinion. Rather, Goldshot suggested that

Swank make a formal request for an accommodation. After Swank and Doctor Hegde returned

the complete application to CareSource, Casson followed up with Hegde when clarification was

needed and had at least ten discussions with Swank about her accommodation request. The

undisputed evidence therefore established that CareSource, using information provided by both



                                              -17-
No. 15-4193, Swank v. CareSource Management Group Co.


Swank and her doctor, engaged in an individualized inquiry to determine if Swank could perform

the CMHR position.

       Swank also contends that CareSource did not engage in an interactive process with her

because Casson and Goldshot failed “to recognize the actual discrepancies” between Swank’s

and Doctor Hegde’s portions of the written accommodation request and because Casson

concluded that Swank needed an accommodation to perform as a CMHR even though Swank

had no active requests for leave and had only two absences in 2011. These arguments are

without merit. As stated above, Swank and Hegde both indicated on the written accommodation

request that, at least during acute flare-ups of her rheumatoid arthritis, Swank was unable to

perform the CMHR job without accommodation.                Their portions of Swank’s written

accommodation request were therefore consistent. Further, as stated above, Swank was never

required to conduct face-to-face meetings with members while she was employed at CareSource.

Her attendance record at CareSource therefore did not establish that, as a CMHR, she would be

able to drive to conduct face-to-face visits with members. Accordingly, Swank’s interactive-

process claim fails as a matter of law.

       In addition to raising an interactive-process claim in her complaint, Swank brought Ohio

employment-discrimination claims against CareSource. The district court properly concluded

that these claims failed as a matter of law. Given the similarity of the Ohio and federal statutes

governing disability discrimination, “analysis of claims made pursuant to the Americans with

Disabilities Act applies to” Ohio discrimination claims. Jakubowski, 627 F.3d at 201 (citation

omitted).   As explained above, the district court properly concluded that Swank’s federal

discrimination claims failed as a matter of law. Accordingly, the district court’s dismissal of

Swank’s state-law claims was also proper.



                                              -18-
No. 15-4193, Swank v. CareSource Management Group Co.


      The judgment of the district court is affirmed.




                                              -19-